Case: 16-16126   Date Filed: 07/31/2017    Page: 1 of 3


                                                       [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16126
                      ________________________

                   D.C. Docket No. 1:12-cv-01250-AT




MONOPOLY HOTEL GROUP, LLC,

                                               Plaintiff - Appellant,

versus

HYATT HOTELS CORPORATION,

                                               Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (July 31, 2017)

Before WILLIAM PRYOR, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-16126     Date Filed: 07/31/2017   Page: 2 of 3


      Monopoly Hotel Group, LLC, appeals the grant of summary judgment in

favor of Hyatt Hotels Corporation and against its complaint of breach of contract

and breach of fiduciary duty. Monopoly entered into a licensing agreement with

Hawthorn International, LLC, that permitted Monopoly to develop hotels abroad

using the Hawthorn Suites brand. The chief executive officer of Hawthorn later

sent Monopoly a letter stating that if Monopoly would agree to a few conditions—

including allowing Hyatt to have a role in approving development projects

submitted by Monopoly—then Hawthorn would alter certain terms in the licensing

agreement. Monopoly agreed. Monopoly asserts that this agreement created a

contract between Hyatt and Monopoly either because the chief executive officer of

Hawthorn sent the letter on behalf of Hyatt or because Hyatt accepted the benefits

of the contract by approving development projects submitted by Monopoly.

Monopoly also asserts that it was in a fiduciary relationship with Hyatt.

      This appeal presents two issues: (1) whether Hyatt and Monopoly were

parties to a contract; and (2) whether Hyatt and Monopoly were in a fiduciary

relationship. Monopoly presents no evidence that warrants a reasonable inference

that Hyatt was a party to a contract with Monopoly, nor does Monopoly offer any

evidence that Hyatt had a fiduciary duty to Monopoly. For these reasons and the




                                          2
              Case: 16-16126     Date Filed: 07/31/2017   Page: 3 of 3


reasons stated in the well-reasoned order of the district court dated August 16,

2016, we affirm the grant of summary judgment in favor of Hyatt.




                                          3